Citation Nr: 1711837	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  13-28 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to nonservice-connected death pension as of January 1, 2013.

2.  Entitlement to nonservice-connected burial benefits in excess of $300.00.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her brother


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to April 1954.  He died on December [redacted], 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans Appeals (Board) on appeal from administrative decisions issued in October 2012 and November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  These matters are currently under the jurisdiction of the Winston-Salem, North Carolina, RO.

In a June 2013 decision, the agency of original jurisdiction (AOJ) granted nonservice-connected death pension from January 1, 2012, to December 31, 2012.  In addition, in a March 2014 rating decision, the AOJ determined that the appellant met the factual requirements for special monthly pension (SMP) by reason of being housebound, effective December 23, 2013.  However, as she was notified in a June 2014 letter, as  her income as of January 1, 2014, exceeded the maximum annual death pension limit set by law for a surviving spouse at the housebound rate with no dependents, no benefits were paid.

The appellant and her brother testified at a Board hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of the hearing is of record.   

In May 2016, the Board denied entitlement to accrued benefits and remanded the issues of entitlement to nonservice-connected death pension as of January 1, 2013, and entitlement to burial benefits in excess of $300.00, which now return for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to nonservice-connected death pension as of January 1, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDING OF FACT

The Veteran did not have any service-connected disabilities, or pending original or reopened claims for compensation or pension at the time of his death; was not buried in a national or state veteran cemetery; and did not die while hospitalized by VA.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial benefits in excess of $300.00 are not met.  38 U.S.C.A. §§ 2302, 2303, 2308 (West 2014); 38 C.F.R. §§ 3.1705-06 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, a February 2012 letter sent prior to the issuance of the decision on appeal, informed the appellant of the information and evidence necessary to substantiate her underlying claim for burial benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Moreover, with respect to VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  In this regard, the appellant has supplied all of the details surrounding the Veteran's cremation and burial.  She has not identified any additional, outstanding evidence that has not been requested or obtained.   

Furthermore, Board finds there has been substantial compliance with the Board's May 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in May 2016, the matter were remanded in order to provide the appellant a statement of the case, which was issued in August 2016.  Thereafter, she perfected her appeal.  Therefore, the Board finds that there has been substantial compliance with the Board's May 2016 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

The appellant seeks entitlement to nonservice-connected burial benefits in excess of $300.00.  In this regard, the AOJ awarded $300.00 for burial benefits in an October 2012 administrative decision.

During the development of the instant claim, the appellant reported that she paid $4,561.03 to a private cemetery for the Veteran's burial, which reportedly included the following:  transportation of remains, cremation, digging gravesite, burial, cement slab, headstone, and flowers.  See Handwritten statement (December 25, 2011).  However, in September 2012, the appellant reported that she only paid for cremation services because the Veteran was buried in a family cemetery.  See Report of General Information (September 5, 2012).  

Notwithstanding inconsistency amongst the appellant's reported burial expenditures, the Board finds that nonservice-connected burial benefits in excess of $300.00 is not warranted.

Initially, the Board finds that the appellant does not contend, and the evidence does not suggest, that the Veteran had any service-connected disabilities, or pending original or reopened claims for compensation or pension at the time of his death.  In fact, with regard to the latter matter, the Board denied entitlement to accrued benefits on the same basis in May 2016.

The maximum burial allowance based on nonservice-connected death is $300.00.  See 38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1705(a) (2016).  Additional allowances based on nonservice-connected death include reimbursement for transportation expenses related to burial in a national cemetery and allowance for burial in a State veterans cemetery.  See 38 U.S.C.A. § 2308 (West 2014); 38 C.F.R. §§ 3.1705 (e)(1-2), 3.1707 (2016).  Further allowance is also available where a veteran died while hospitalized by VA.  See 38 U.S.C.A. § 2303 (West 2014); 38 C.F.R. § 3.1706 (2016).

As the evidence shows that the Veteran cremated and buried in a private cemetery, reimbursement for transportation expenses related to burial in a national cemetery and allowance for burial in a State veterans cemetery are not warranted.  See, e.g., Report of General Information (September 5, 2012) (stating that the Veteran was buried in a family cemetery).

Additionally, the Veteran did not die while hospitalized by VA.  Rather, he died on December [redacted], 2011, following admission to North Carolina State Veterans Nursing Home from October 24, 2011, to November 15, 2011.  See Correspondence, North Carolina State Veterans Home (November 30, 2011); Report of Nursing Home or Assisted Living Information (December 8, 2011).  As the evidence does not show that the Veteran was hospitalized by VA at the time of his death, such cannot serve as a basis for additional burial benefits.

In sum, as the Veteran did not have any service-connected disabilities, or pending original or reopened claims for compensation or pension at the time of his death; was not buried in a national or State veteran cemetery; and did not die while hospitalized by VA, burial benefits in excess of $300.00 are not warranted.


ORDER

Entitlement to nonservice-connected burial benefits in excess of $300.00 is denied.

REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim of entitlement to death pension as of January 1, 2013, so that she is afforded every possible consideration.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

As noted by the Board in the May 2016 remand, a June 2013 decision granting entitlement to nonservice-connected death pension benefits for the year 2012 found that the appellant's 2013 income exceeded the applicable maximum allowable pension rate (MAPR) specified in 38 C.F.R. § 3.23.  In addition, in a March 2014 rating decision, the AOJ determined that the appellant met the factual requirements for SMP by reason of being housebound, effective December 23, 2013; however, as she was notified in a June 2014 letter, as her income as of January 1, 2014, exceeded the MAPR for a surviving spouse at the housebound rate with no dependents, no benefits were paid.  However, the Board found that further development was necessary as the record did not include details surrounding the appellant's income or expenses for the years 2013, 2014, and 2015.  

As such, the Board remanded the matter so as to allow the appellant complete, or resubmit, VA Form 21-0518-1, Improved Pension Eligibility Verification Report, for the years 2013, 2014, and 2015, as well as Medical Expense Reports, VA Form 21-8416, for such years.  Thereafter, the AOJ sent a letter to the appellant in June 2016 requesting such information.  However, as she had not responded, the AOJ continued the denial of her claim in an August 2016 supplemental statement of the case.  

However, upon a review of the record, it appears that the appellant, through her granddaughter, did, in fact, submit such information.  Specifically, as contained in a Virtual VA entry dated August 30, 2016, and marked 'Congressionals,' the appellant supplied the amount of her Social Security benefits for 2013, 2014, and 2015; completed Medical Expense Reports, VA Form 21-8416, for such years; and provided additional information for 2016.  Therefore, the Board finds that a remand is necessary in order for the AOJ to review such income and expense information in the first instance, and readjudicate the appellant's claim of entitlement to nonservice-connected death pension as of January 1, 2013.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Review the income and expense information provided by the appellant (contained in Virtual VA in an entry dated August 30, 2016, and marked 'Congressionals'), and readjudicate her claim of entitlement to nonservice-connected death pension as of January 1, 2013, based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 

____________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


